Case 1:17-cv-01124-JKB Document 42-1 Filed 10/11/18 Page 1 of 6




  EXHIBIT A
        Case 1:17-cv-01124-JKB Document 42-1 Filed 10/11/18 Page 2 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION


KURT EICHENWALD,                                )
                                                )
       Plaintiff,                               )
                                                ) C.A. No. 17-cv-01124-JKB
       v.                                       )
                                                )
JOHN RIVELLO                                    )
                                                )
       Defendant.                               )
                                                )


            PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION OF
                  DOCUMENTS AND THINGS TO JOHN RIVELLO

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Kurt

Eichenwald (“Plaintiff”), by his undersigned counsel, hereby requests that Defendant John

Rivello (“Defendant”) respond to each request set forth below and produce all documents, ESI

and things at the offices of Rothwell, Figg, Ernst & Manbeck, 607 14th Street, N.W., Suite 800,

Washington, D.C. 20005, within 30 days of service of these document requests.
         Case 1:17-cv-01124-JKB Document 42-1 Filed 10/11/18 Page 3 of 6



                                  DOCUMENTS REQUESTED

       1.      All Documents constituting or reflecting Communications, including Social

Media Messages, that have been provided to You or Your counsel by state or federal prosecutors

or law enforcement authorities in the Rivello Criminal Proceedings.

       2.      All Documents constituting or reflecting Communications, including Social

Media Messages, that You or Your counsel have provided to state or federal prosecutors or law

enforcement authorities in the Rivello Criminal Proceedings.

                                          DEFINITIONS

       1.      “John R. Rivello”, “You,” “Your,” or “Defendant” means John Rayne Rivello and

any other legal entities, whether foreign or domestic, that are owned or controlled by John Rayne

Rivello, and all predecessors and successors in interest to such entities.

       2.      “Plaintiff” means Kurt Eichenwald.

       3.      “Rivello Criminal Proceedings” means the state prosecution of Texas v. Rivello in

Dallas County, Texas, Indictment No. F1700215 and the federal matters in United States v.

Rivello, No. 3:17-mj-00192 (N.D. Tex.) and United States v. Rivello, 1:17-mj-00845 (D. Md.).

       4.      “Social Media Messages” means any information shared with one or more parties

over a social media website or service, including but not limited to posts, tweets, messages,

direct messages, and group messages made using the Twitter Inc. social networking service.

       5.      “Document” and “Documents” are used in their broadest sense and mean, without

limitation, all written, graphic, or otherwise recorded material, however produced, including,

without limitation, microfilms or other film records or impressions, electronically stored

information regardless of the form of storage medium, tape recordings or computer cards, floppy

disks or printouts, any and all papers, photographs, films, recordings, memoranda, books,



                                                2
         Case 1:17-cv-01124-JKB Document 42-1 Filed 10/11/18 Page 4 of 6



records, accounts, communications, letters, telegrams, correspondence, drafts, notes of meetings,

notes of conversations, notes of telephone calls, inter-office memoranda or written

communications of any nature, recordings of conversations either in writings or upon any

mechanical or electrical recording devices, including email, notes, papers, reports, analyses,

invoices, canceled checks or check stubs, receipts, minutes of meetings, time sheets, diaries, desk

calendars, ledgers, schedules, licenses, financial statements, telephone bills, logs, and any

differing versions of any of the foregoing, whether so denominated, formal, informal or

otherwise, as well as copies of the foregoing which differ in any way, including by the addition

of handwritten notations or other written or printed matter of any nature, from the original. The

term specifically includes information stored in a computer database and capable of being

generated in documentary form, such as electronic mail.

       6.      “Person” and “Persons” refer to any individual, corporation, proprietorship,

association, joint venture, company, partnership, or other business or legal entity, including

governmental bodies and agencies.

       7.      “Third Party” and “Third Parties” means any Person or Persons other than

Plaintiff or Defendant.

       8.      “Communication” refers to any transmission, conveyance or exchange of a word,

statement, fact, thing, idea, Document, instruction, information, demand, or question by any

medium, whether by written, oral, or other means, including but not limited to electronic

communications and electronic mail.

       9.      When used with reference to a Person, “Identify” or “Identification” means to

state the person’s name, present or last-known address, present or last-known telephone number,

and present or last-known position and business affiliation. When used with reference to a



                                               3
         Case 1:17-cv-01124-JKB Document 42-1 Filed 10/11/18 Page 5 of 6



Document, “Identify” or “Identification” means to state the Document’s title and subject matter,

form (e.g., letter, memo, etc.), date of preparation, author(s), addressee(s), recipient(s), and name

of its present custodian, as well as, where available, the Document’s Bates number. When used

with reference to a communication, “Identify” or “Identification” means to identify the sender(s),

recipient(s), and/or participant(s) of the communication and to state the date, subject matter, and

nature (e.g., telephone call, meeting, letter, etc.) of the communication. If the communication

was in person, also state the location. When used with reference to a device, system, product, or

service, “Identify” or “Identification” means to state the name, part number, function, key

features, list price, and first sale date of that device, product, system or service. When used with

reference to agreements, including but not limited to licenses, “Identify” or “Identification”

means to list the details of the agreement or assurance, including but not limited to the date,

effective date, parties, third-party beneficiaries, and subject matter, as well as to describe

verbatim any oral component.

       10.     “Relating to,” “Relate to,” “Referring to” and “Refer to” mean relating to,

reflecting, referring to, concerning, mentioning, pertaining to, evidencing, involving, describing,

discussing, commenting on, embodying, responding to, supporting, contradicting, or constituting

(in whole or in part), as the context makes appropriate.

       11.     “Include” and “Including” means including without limitation.

                                         INSTRUCTIONS

       1.      In responding to the following Requests, You shall furnish all information in your

possession, custody, or control.

       2.      The singular form of a word should be interpreted in the plural as well. The words

"and" and "or" shall be construed conjunctively or disjunctively, whichever makes the request



                                                4
            Case 1:17-cv-01124-JKB Document 42-1 Filed 10/11/18 Page 6 of 6



most inclusive. The words "all," "any," and "each," shall each be construed as encompassing any

and all.

           3.   If any request is considered by You to be ambiguous or unclear, Plaintiff requests

that You contact and confer with counsel for Plaintiff as soon as possible, so that the request can

be clarified and unnecessary delays in providing for the production of documents and things can

be avoided.

           4.   Regarding claims of attorney-client privilege, You must comply with the

requirements of Rule 26(b)(5) of the Federal Rules of Civil Procedure.



Respectfully submitted,

Dated: October 11, 2018                         /s/ Steven Lieberman
                                                Steven Lieberman
                                                Jennifer B. Maisel (admitted pro hac vice)
                                                ROTHWELL, FIGG, ERNST & MANBECK, P.C.
                                                607 14th Street, N.W. – Suite 800
                                                Washington, D.C. 20005
                                                Tel: (202) 783-6040
                                                Fax: (202) 783-6031
                                                Email: slieberman@rfem.com
                                                Email: jmaisel@rfem.com
                                                Attorneys for Plaintiff Kurt Eichenwald




                                               5
